DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US 20110279345) in view of Shoki (US Pat. 6184828).
Regarding claim 1:
Tanabe et al. disclose (in Figs. 1, 5, 6, 9-11 and 13) an array antenna (1) comprising: a plurality of sub-arrays (see Figs.; first sub-array, second sub-array, third sub-array, fourth sub-array) each including a plurality of radiating elements (A1, A2; Para. 0035, Lines 1-5) arranged two-dimensionally in a first direction (x-axis) and a second direction (y-axis), wherein the first direction (x-axis) and the second direction (y-axis) are perpendicular to each other; and a plurality of power feeding lines (F; Para. 0035, Lines 1-5) individually feeding power from a high-frequency input/output device (through F) to the plurality of sub-arrays (Para. 0039, Lines 1-5), wherein the plurality of sub-arrays (see Figs; first sub-array, second sub-array, third sub-array, fourth sub-array) are arranged along straight lines in the first direction (x-axis), and are arranged in the second direction (y-axis) such that among two sub-arrays adjacent to each other in the second direction (y-axis; See Figs.), one sub-array is shifted in the first direction with respect to the other subarray (See Figs. 5 and 9).

Shoki discloses (in Figs. 19, 48, 49 and 52) each of the plurality of power feeding lines (701 to 716) is directly connected to the high-frequency input/output device (743) and the high-frequency input /output device (743) is configured to supply high-frequency signals having prescribed phase differences (Col. 2, Lines 66-Col. 3, Lines 6; Col. 34, Lines 38-41) to the plurality of power feeding lines (701 to 716), and wherein the plurality of sub-arrays (654 to 669) perform beam steering in both an azimuth direction (along the 180o) and an elevation direction (along the 90o; Col. 2, Lines 39-51; Col. 3, Lines 9-14; Col. 30, Lines 58-64).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement plurality of feeding lines connected to the high-frequency input/output device having prescribed phase differences as taught by Shoki for the benefit of providing modification to the antenna array construction to increase the size of each antenna elements, thereby improving the degree of freedom in design such as a variety of antenna types (Col. 60, Lines 54-56).
Regarding claims 4, 7 and 8:
Tanabe et al. disclose the plurality of sub-arrays (see Figs.; first sub-array, second sub-array, third sub-array, fourth sub-array) arranged in the second direction (y-axis) are arranged in a zig-zag pattern (See Fig. 5).
Regarding claim 5:
Tanabe et al. disclose the plurality of sub-arrays (see Fig. 6; first sub-array, second sub-array, third sub-array and fourth sub-array) are arranged at a second pitch (6) in the first direction (x-axis).
Regarding claims 6, 12, 13, 14 and 15:
Tanabe et al. disclose the plurality of sub-arrays each consist of 2n of the radiating elements, where n is a positive integer (see arrangements in the Figs.).
Regarding claims 9 and 11:

Regarding claim 16:
Tanabe et al. disclose the plurality of sub-arrays (see Figs-.; first sub-array, second sub-array, third sub-array, fourth sub-array) are arranged at a first pitch (defined by the distance/spacing between A1-A2) in the first direction (x-axis), and a shift amount with respect to the first direction (x-axis) between positions of two sub-arrays adjacent to each other in the second direction (y-axis) is less than or equal to 1/2 the first pitch (defined by the distance/spacing between A1-A2; see arrangements in the Figs.).
Regarding claim 17:
Tanabe et al. disclose a plurality of images obtained by orthogonally projecting the plurality of subarrays (see Figs.; first sub-array, second sub-array, third sub-array, fourth sub-array) in straight lines parallel to the first direction (x-axis) are arranged at a regular pitch less than or equal to 1/2 the first pitch (defined by the distance/spacing between A1-A2) in the first direction (x-axis; see arrangements in the Figs.).
Regarding claim 18:
Tanabe et al. is silent on that each of the plurality of power feeding lines is directly connected between one sub-array of the plurality of sub-arrays and the high-frequency input/output device.
Shoki discloses (in Figs. 48, 49 and 52) each of the plurality of power feeding lines (701 to 716) is directly connected between one sub-array of the plurality of sub-arrays (654 to 669) and the high-frequency input/output device (743).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement plurality of feeding lines connected to the high-frequency input/output device having prescribed phase differences as taught by Shoki for the benefit of providing modification to the antenna array construction to increase the size of each antenna elements can be increased, thereby improving the degree of freedom in design such as a variety of antenna types (Col. 60, Lines 54-56).
Regarding claim 19:
Tanabe et al. is silent on that the plurality of power feeding lines are not gathered to connect to the plurality of sub-arrays.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the feeding lines not gathered to connect to the sub-arrays as taught by Shoki into the device of Tanabe for the benefit of providing isolation between the reception and transmission signals (Col. 50, Lines 1-5). 
Regarding claim 20:
Tanabe et al. is silent on that at least one of the plurality of power feeding lines branches into two branches at a branching point and a power feeding point is provided in each of the radiating elements of at least one of the plurality of sub-arrays, and wherein line lengths from the branching point to each of the power feeding points are identical.
Shoki discloses (in Figs. 48, 49 and 52) at least one of the plurality of power feeding lines (701 to 716) branches into two branches at a branching point (See Fig. 48) and a power feeding point is provided in each of the radiating elements of at least one of the plurality of sub-arrays (654 to 669), and wherein line lengths from the branching point to each of the power feeding points are identical (See Fig. 48).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement plurality of power feeding lines branches into two branches at a branching point and a power feeding point is provided in each of the radiating elements for the benefit of modifying the phase shift of the feedlines (Col. 45, Lines 15-18).
	Regarding claim 21:
Tanabe et al. disclose the high-frequency input/output device (through F) is configured to excite the plurality of radiating elements (A1, A2; Para. 0035, Lines 1-5) of the plurality of sub-arrays (see Figs.; first sub-array, second sub-array, third sub-array, fourth sub-array).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845